WALLACE, JUDGE:
The claimants filed their claim against the respondent for loss of water service to their home due to slide conditions on Buffalo Creek Road in Wayne County, West Virginia.
The claimants purchased their home in October of 1977 for $32,900.00. The house was newly constructed. During the winter months of January, February, and March, 1978, difficulty was experienced with the water supply in the home. After the winter snow had thawed, it was discovered that a slide from Buffalo Creek Road, behind the house, had disrupted the water line. The center of the road is approximately 110 feet from the back of the house.
The road was built many years ago, and became part of the State road system by a legislative act of 1933. According to a witness for the respondent, it was constructed by the cut and cast method of building roads in hill sections. This method consists of cutting into the hillside and casting the cut material over the side opposite the hill. Respondent’s witness also testified that he knew of at least four times in the seven years he was employed by the respondent that this method had been used to repair this road. He stated that cuts into the hillside were about four feet each time. The material cut from the hill *291was cast over the other side onto the natural slope. The testimony indicated that the natural hill was composed of a silty, clay material subject to slides.
The record reveals that the road has been repaired and widened over the years, but now the edge of the road has broken away. Studies have been made, due to the complaint of the claimants, as to the best way to correct the situation.
The claimants filed their claim in the amount of $3,000.00, and in the course of the hearing, it developed that estimated damages would exceed that amount. The claimants asked to amend their claim to correspond with the evidence, which request was granted by the Court.
From the record, the Court is of the opinion that the negligence of the respondent in its failure to properly maintain Buffalo Creek Road was the cause of the claimants’ damage. The evidence reveals that, from the estimates and costs already expended, the claimants are entitled to recover $4,604.73. Accordingly, the Court makes an award to the claimants in that amount.
Award of $4,604.73.